Case 2:21-cv-03293-GW-JEM Document 33 Filed 08/02/21 Page 1 of 3 Page ID #:319




   1 SHEPPARD MULLIN RICHTER & HAMPTON LLP
     JENNIFER G. REDMOND, Cal. Bar No. 144790
   2 jredmond@sheppardmullin.com
     BENJAMIN O. AIGBOBOH, Cal. Bar No. 268531
   3 baigboboh@sheppardmullin.com
     Four Embarcadero Center, 17th Floor
   4 San Francisco, California 94111
     Telephone: 415.434.9100
   5 Facsimile: 415.434.3947
   6 SHEPPARD MULLIN RICHTER & HAMPTON LLP
     JAMES V. FAZIO, Cal. Bar No. 183353
   7 jfazio@sheppardmullin.com
     12275 El Camino Real, Suite 100
   8 San Diego, California 92130
     Telephone: 858.720.8900
   9 Facsimile: 858.509.3691
  10 Attorneys for Defendant
     COMPASS, INC.
  11
                           UNITED STATES DISTRICT COURT
  12
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  13
     UMRO REALTY CORP., a California      Case No. 2:21-cv-03293-GW-JEM
  14 Corporation, dba THE AGENCY;
     RAINY HAKE AUSTIN, an individual, Assigned to the Hon. George H. Wu
  15
                  Plaintiffs,             DEFENDANT COMPASS, INC.’S
  16                                      NOTICE OF MOTION AND
           v.                             MOTION TO STAY ACTION
  17                                      PENDING DETERMINATION OF
     COMPASS, INC., a New York            WRIT PETITION
  18 Corporation, dba COMPASS; and
     DOES 1-5,                            [Memorandum of Points and
  19                                      Authorities, and [Proposed] Order
                  Defendants.             submitted concurrently herewith]
  20
                                          Hearing
  21                                      Date: August 30, 2021
                                          Time: 8:30 a.m.
  22                                      Judge: Hon. George H. Wu
                                          Ctrm.: 9D
  23
                                          Complaint Filed:     April 16, 2021
  24
  25
  26
  27
  28
                                                           Case No. 2:21-cv-03293-GW-JEM
       SMRH:4842-0984-6514.1
Case 2:21-cv-03293-GW-JEM Document 33 Filed 08/02/21 Page 2 of 3 Page ID #:320




   1 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2            PLEASE TAKE NOTICE that, on August 30, 2021 at 8:30 a.m., or as soon
   3 thereafter as counsel may be heard, in Courtroom 9D of the United States District
   4 Court for the Central District of California, Western Division, located at 50 West 1 st
   5 Street, Los Angeles, California 90012, the Honorable George H. Wu presiding,
   6 Defendant Compass, Inc. (“Compass”) will and hereby does move the Court for an
   7 order staying this action – including determination of Compass’s pending Motion to
   8 Dismiss or Transfer (Dkt. 19) – until the United States Court of Appeal for the Ninth
   9 Circuit’s resolves the Petition for Writ of Mandamus in In re World Financial Group
  10 Insurance Agency, Inc., No. 20-73758 (9th Cir. Dec. 22, 2020) on appeal from the
  11 district court’s decision in Yeomans v. World Fin. Group Ins. Agency, Inc., No. 19-
  12 cv-00792-EMC, 2019 WL 5789273 (N.D. Cal. Nov. 6, 2019).
  13            This Motion is made on the grounds that the pending Petition for Writ of
  14 Mandamus raises a question related to California Labor Code section 925, the answer
  15 of which has the potential to be dispositive of Compass’s Motion to Dismiss or
  16 Transfer. Specifically, the Petition for Writ of Mandamus asks the Ninth Circuit
  17 whether:
  18            the District Court [in Yeomans] err[ed] by ignoring United States
                Supreme Court authority in Stewart [Organization, Inc. v. Ricoh Corp.,
  19            487 U.S. 22 [(1988)], which holds federal law governs any decision to
                enforce a forum selection clause, and Atlantic Marine [Const. Co., Inc.
  20            v. U.S. Dist. Court for W. Dist. of Texas], 134 S.Ct 568 [(2013]), which
                provides “a district court should transfer the case unless extraordinary
  21            circumstances unrelated to the convenience of the parties clearly disfavor
                a transfer?”
  22
  23 The Ninth Circuit’s answer to this question has direct bearing on the key issue
  24 presented by Compass’s Motion to Dismiss or Transfer – namely, whether Plaintiffs
  25 Rainy Hake Austin’s and Umro Realty Corp.’s singular reliance on California Labor
  26 Code section 925 – a statute that makes forum selection clause voidable only where,
  27 inter alia, an employee not represented by counsel primarily resides and works in
  28 California – is sufficient to demonstrate the type of strong public policy necessary to

                                                   -1-                Case No. 2:21-cv-03293-GW-JEM
       SMRH:4842-0984-6514.1
Case 2:21-cv-03293-GW-JEM Document 33 Filed 08/02/21 Page 3 of 3 Page ID #:321




   1 overcome the well-established and robust federal policy in favor of enforcement of
   2 forum selection clauses.
   3            This Motion is based on this Notice of Motion and Motion to Stay, the
   4 accompanying Memorandum of Points and Authorities, all pleadings, papers and
   5 other documentary materials in the Court’s file for this action, those matters of which
   6 the Court may or must take judicial notice, and such other matters as the Court may
   7 consider.
   8            This Motion is made following the oral argument of counsel before the Court
   9 on July 19, 2021, in lieu of the conference of counsel pursuant to L.R. 7-3.
  10                                   Respectfully submitted,
  11
       Dated: August 2, 2021.          SHEPPARD MULLIN RICHTER & HAMPTON LLP
  12
  13                                   By                /s/ Jennifer G. Redmond
                                                       JENNIFER G. REDMOND
  14
  15                                                     Attorneys for Defendant
                                                            COMPASS, INC.
  16   SMRH:4845-1479-2175.1

  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 -2-               Case No. 2:21-cv-03293-GW-JEM
       SMRH:4842-0984-6514.1
